Name: Council Regulation (EEC) No 1782/81 of 30 June 1981 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 No L 176/9Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1782/81 of 30 June 1981 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES, amended by Regulation (EEC) No 1370/80 (5) ; whereas it is envisaged that the draft Regulation will not enter into force on 1 July 1981 ; whereas, in order not to jeopardize the continuity of the system of aid for dehydrated potatoes, the existing arrangements should be continued for the 1981 /82 marketing year, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Commission has submitted to the Council a proposal for a Regulation on the common organization of the market in potatoes, providing in particular for a system of aid for the dehydrated pota ­ toes referred to in Article 1 of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder (4), as last In the third paragraph of Article 17 of Regulation (EEC) No 1117/78 the date '30 June 1981 ' shall be replaced by '30 June 1982'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS ( ») OJ No C 75, 3 . 4. 1981 , p . 26 . (2) OJ No C 90, 21 . 4. 1981 , p . 101 . (3) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). (4) OJ No L 142, 30 . 5 . 1978 , p. 1 . (5) OJ No L 140, 5 . 6 . 1980, p. 32.